Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 8, and 10 are objected to because of the following informalities:  
In claim 3, line 3, it appears Applicant intended “MAW” to read --Moving Averaging Window (MAW)--
In claim 3, line 4, it appears Applicant intended “SPF” to read --Standardized Power Frequency (SPF)--
In claim 8, line 5, it appears Applicant intended “attached to” to read --visually attached to--
In claim 10, line 1, it appears Applicant intended “A program recording medium recorded with an on-road running test program” to read --A non-transitory program recording medium storing an on-road running test program--
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “running data acquisition part”, “calculation part”, and “presentation part” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claim 9 recites “the on-road running test system according to claim 1, further comprising a vehicle-mounted exhaust gas analyzer that analyzes exhaust gas of the vehicle, wherein the running data acquisition part is one that acquires exhaust gas analysis data outputted from the exhaust gas analyzer as one of the pieces of actual running data”, which is indefinite. Claim 9 depends from claim 1, which recites “a calculation part that compares predetermined test conditions for the running test and the pieces of actual running data to calculate a driving operation style including at least one of an accelerator operation mode, a brake operation mode, and a shift operation mode for satisfying the test conditions”. It is unclear how “exhaust gas analysis data” alone could be the actual running data that is compared to “predetermined test conditions for the running test”, as Applicant’s specification fails to describe such a situation in which test conditions rely on exhaust gas analysis data, rendering the scope of the claims indefinite. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally "apply" the concept of providing driver feedback for achieving emissions road test protocols in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing method of self-adherence to an emissions road test protocol. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 

Regarding dependent claims 2-8, said claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101. Said claims as a whole recite a mental process performed in the mind because the claims recite, under their broadest reasonable interpretation as drafted, providing driver feedback for achieving emissions road test protocols by recommending a route (e.g. an urban route for an urban emissions test), providing feedback for achieving one or more known emissions road test protocols (e.g. trip composition), correlating past running data with testing protocols for learning how to satisfy a given emissions road test protocol, updating in real-time a suggested driving style for compliance with a given test protocol, incorporating surrounding information into a suggested route for achieving the given testing protocol, and providing reasoning for backing up the suggested driving style for compliance with the given test protocol. 
Regarding dependent claim 9, said claims are deemed to provide significantly more that transform the claimed subject matter to patent-eligible subject matter under 35 U.S.C. 101, because said claims are deemed to integrate the abstract idea into a practical application because the claims recite steps that are rooted in technology. For example, claim 9 recites a vehicle-mounted exhaust gas analyzer that outputs exhaust gas analysis data for use in calculating the driving operation style. This is beyond what one could do in the mind to adhere to a given emissions test protocol. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669